Citation Nr: 1547442	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for vertigo, claimed as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for tinnitus, bilateral hearing loss, and vertigo claimed as due to middle ear problems.  In May 2010, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

Pertinent to the Veteran's claim for service connection for hearing loss, after the issuance of the March 2014 supplemental SOC (SSOC), the Veteran's representative submitted an abstract of article discussing the effects of noise exposure and the onset of hearing loss without a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2015).  However, as the Veteran's claim for service connection for bilateral hearing loss is being remanded, the AOJ will have an opportunity to review all the newly associated evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purposes of issuing a comprehensive and thorough remand.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in VBMS reveals the Veteran's October 2015 appellate brief.  The remaining documents in these systems are either duplicative of the evidence contained in the paper file, or are irrelevant to the claims on appeal.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ for additional development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although service records do not document any specific incident of acoustic trauma, there are credible lay assertions as to the Veteran's in-service noise exposure that are consistent with the circumstances of his service; the Veteran also has credibly asserted that he began to experience tinnitus after noise exposure in service, and that it has been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

The Veteran claims that he has tinnitus as a result of in-service noise exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See  38 C.F.R. § 3.303(d).

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  The United States Court of Appeals for Veterans Claims recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran served on active duty from May 1962 to May 1966.  His DD Form-214 lists his military occupational specialty (MOS) as an inflight refueling systems repairman.  In his April 2011 substantive appeal, the Veteran stated that his duties as an aircraft maintenance technician exposed him to loud noises on a daily basis.  He also stated that he was exposed to loud noises while on the firing range. Finally, in February 2010, the Veteran submitted a statement from a servicemember who served with the Veteran who described the circumstances of their service, including exposure to loud noises while performing maintenance on aircraft.  These lay statements concerning the Veteran's in-service noise exposure are consistent with the circumstances of his service, including the duties associated with his MOS.  Thus, the Board finds that the evidence of record is sufficient to establish an in-service event or injury.

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Therefore, given the Veteran's lay assertions that he currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service.

During his April 2010 VA examination, the Veteran stated that he had been suffering from problems related to tinnitus for over twenty years.  He stated that he began to notice a ringing in his ears in service while working as an aircraft refueler.  In his April 2011 substantive appeal, the Veteran stated that, although he did not seek treatment in service for his tinnitus, he experienced problems with tinnitus in service and that those problems continued after service.  Just as the Veteran's lay statements are sufficient to establish the presence of a current disability, the Veteran is also competent to state that his tinnitus began during service, and that he has continued to experience tinnitus from service to the present.  Again, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles, supra.

As noted above, the Veteran was afforded a VA examination in April 2010 to address the nature and etiology of his tinnitus.  The examiner noted that the Veteran indicated that he never experienced tinnitus.  The examiner opined that there was no diagnosis of tinnitus because the Veteran denied the condition and there was no history of tinnitus.

While the April 2010 VA examiner's etiology opinion has been considered, the Board finds that such opinion is not persuasive.  While the examiner stated that the Veteran denied having tinnitus, the examination report nevertheless reflects the Veteran's complaints of ringing in his ears that began while he was in service.  This internal inconsistency calls into question the factual basis for the examiner's conclusion that the Veteran did not have tinnitus, or even that he denied tinnitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Notably, the Veteran has been consistent in claiming that he has continuously experienced tinnitus, or ringing in his ears, throughout the appeal period, and the Board finds no reason to question his lay statements in this regard.

In sum, although service records do not document any specific incident of acoustic trauma, there are credible lay assertions as to the Veteran's in-service noise exposure that are consistent with the circumstances of his service.  The Veteran has also has credibly asserted that he began experiencing tinnitus after noise exposure in service, and that it has been recurrent to the present.  Collectively, this evidence tends to establish that the elements of in-service injury disease, current disability, and nexus between current disability and service-required to establish service connection-are met.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 53-56.

Given the totality of evidence, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.



ORDER

Service connection for tinnitus is granted.



REMAND

Unfortunately, the Board finds that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran claims that his bilateral hearing loss is directly related to in-service noise exposure.  The Veteran also claims that he developed vertigo as secondary to his in-service noise exposure and resulting bilateral hearing loss and middle ear problems.  See April 2011 VA Form 9.

The Veteran's service treatment records include reports of the Veteran's May 1962 entrance examination, a May 1962 automatic audiometer report, a January 1964 periodic evaluation, and his April 1966 discharge examination.

Pertinent to the Veteran's service treatment records, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  Converting to ISO units requires that specific amount be added to recorded ASA audiological results: 15 at 500 Hertz; 10 at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 at 4000 Hertz.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.

The Veteran underwent audiometric testing on enlistment in May 1962.  The enlistment examination indicates that whispered voice testing revealed normal, 15/15, hearing-although the Veterans Health Administration (VHA) Handbook for Audiology indicated that the 'whispered voice' test is now considered an inadequate measure of hearing as it may not rule out mild hearing loss.

Additionally, while there are no audiometric readings under the May 1962 audiometer chart portion of the enlistment examination report, an "automatic audiometer" in graph format, dated in May 1962, is included in the Veteran's service treatment records.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, if the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) ("As statutory section 5103A makes clear, the Secretary is required to make 'reasonable efforts' to assist claimants in developing his claim, and regulatory [38 C.F.R. § 19.9(a)] makes clear that part of those 'reasonable efforts' includes seeking clarification of unclear 'evidence,' which necessarily includes medical examination reports of all kinds."); Kelly, supra.  In this case, the Board finds that the May 1962 automatic audiometer graph is unclear and may have several possible interpretations.  Thus, a remand is necessary so that a competent medical professional can interpret the May 1962 graph. 

On periodic evaluation in January 1964, audiometric testing revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
10 (20)
10 (15)
LEFT
5 (20)
0 (10)
5 (15)
10 (20)
10 (15)

On his discharge examination in April 1966, the Veteran's hearing was found to be normal on examination.  The Veteran also denied any problems with his ears, nose, or throat on his report of medical history.  Audiometric testing then conducted revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
15 (25)
15 (25)
20 (20)
LEFT
0 (15)
10 (20)
10 (20)
25 (35)
15 (20)

In connection with his claim for service connection, the Veteran underwent VA audiology examination in April 2010.  The examination report reflects the , the examiner noted that the Veteran's hearing was normal at discharge, and that any hearing loss as a result of service would have been present during his discharge examination.

As noted in the decision above, the Veteran's DD Form-214 lists his MOS as an inflight refueling systems repairman.  In his April 2011 substantive appeal, the Veteran stated that his duties as an aircraft maintenance technician exposed him to loud noises on a daily basis.  He also stated that he was exposed to loud noises while on the firing range. Finally, in February 2010, the Veteran submitted a statement from a servicemember who served with the Veteran that described the circumstances of their service, including their exposure to noise while performing maintenance on aircraft.  These lay statements concerning the Veteran's in-service noise exposure are consistent with the circumstances of his service, including the duties associated with his MOS.  Thus, the Board finds that the evidence of record is sufficient to establish an in-service event or injury.

Furthermore, audiometric testing on April 2010 VA examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
60
75
85
75
LEFT
30
35
50
50
70

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition of 32 percent in the right ear and 68 percent in the left ear.

The Board notes that the April 2010 results establish bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015) (hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Thus, competent evidence establishes that the Veteran has bilateral hearing loss.  Therefore, the remaining question is whether there exists a medical nexus between the Veteran's bilateral hearing loss and his in-service noise exposure.

As noted above, the April 2010 examiner opined that the Veteran's bilateral hearing loss was not related to his military because the Veteran's hearing was within normal limits at discharge, and that any hearing loss due to service would have been present at discharge.

The Board notes that the report of the Veteran's May 1962 enlistment examination, January 1964 periodic evaluation, and April 1966 discharge examination are all dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  Although the Board has converted the January 1964 periodic evaluation and the April 1966 discharge examination audiometric findings to ISO-ANSI standards in parentheses above, it is unclear what standard was used by the April 2010 VA examiner when he rendered his opinion.  Therefore, the Board finds that an addendum opinion to the April 2010 VA examination is necessary to convert any ASA test results to ISO-ANSI standards.

Additionally, while the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service." 

In the present case, while the examiner noted that audiometric testing results at separation did not meet VA's definition of a disability of hearing loss, the examiner failed to address the upward shift in pure tone thresholds in both the Veteran's right and left ear between the January 1964 periodic evaluation and the April 1966 discharge examination.  Hence, the Board finds that the medical opinion is inadequate as to bilateral hearing loss.  Hence, a remand to obtain further medical opinion is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

On remand, the AOJ should undertake appropriate action to obtain from the prior examiner or another appropriate physician or audiologist an addendum opinion based on file review (if possible).  The AOJ should only arrange for the Veteran to undergo further VA audiology examination to obtain the requested opinion if one is deemed medical necessary.

The Board also notes that, in March 2014, the Veteran's representative submitted an abstract to an article titled "Adding Insult to Injury: Cochlear Degeneration After 'Temporary' Noise-Induced Hearing Loss" in support of the Veteran's claim.  Initially, while the evidence submitted supports the Veteran's general contention, the Board notes that the document contains no information specific to this Veteran's bilateral hearing loss and, hence, is not probative of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  However, the April 2010 examiner, or the other appropriate physician or audiologist selected to provide the addendum opinion sought above, should address this article and how it relates to the Veteran's claim for service connection for bilateral hearing loss.

As for the claim for service connection for vertigo, the Board notes that, as such claim is based on a theory of secondary service connection to the Veteran's bilateral hearing loss, and the outcome of the claim for service connection for vertigo is dependent upon whether service connection is established for bilateral hearing loss, the claims are inextricably intertwined, and should be adjudicated together.  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the claim for secondary service connection for vertigo must be remanded as well.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA .  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the April 2010 VA examiner for an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  

If the April 2010 examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician or audiologist.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of medical professional designated to provide the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

In order to facilitate data comparison, the examiner must interpret the May 1962 graphical audiogram, and the examiner must convert those audiometric test results, as well as the January 1964 periodic evaluation audiometric results and the April 1966 discharge examination audiometric results, from ASA measurements to ISO-ANSI measurements.  

Then, with respect to the Veteran's bilateral hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service-to particularly include noise exposure as an inflight refueling systems repairman.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent  medical and other objective evidence-to particularly include: (1) the significance, if any, of the apparent pure tone threshold shift in both the right ear and left ear when comparing the January 1964 periodic evaluation audiometric testing results and the April 1966 discharge examination audiometric testing results; and (2) the article referenced by the Veteran's representative in March 2014 titled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss." 

The examiner must also consider and discuss all competent lay assertions as to in-service injury (here, noise exposure), and as to the nature, onset, and continuity of symptoms of diminished hearing.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication of the claims) and legal authority.  

6.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


